         Case 3:20-cv-00914-IM      Document 1     Filed 06/05/20   Page 1 of 15




Justin M. Baxter, Oregon State Bar ID Number 992178
Email: justin@baxterlaw.com
BAXTER & BAXTER, LLP
8835 S.W. Canyon Lane, Suite 130
Portland, Oregon 97225
Telephone (503) 297-9031
Facsimile (503) 291-9172

Ben Bingham, subject to admission pro hac vice
Email: ben@binghamandlea.com
Bingham & Lea, P.C.
319 Maverick Street
San Antonio, Texas 78212
Telephone 210-224-2885
Facsimile 210-224-0141

William M. Clanton, subject to admission pro hac vice
Email: bill@clantonlawoffice.com
Law Office of Bill Clanton, P.C.
926 Chulie Dr.
San Antonio, Texas 78216
Telephone 210-226-0800
Facsimile 210-338-8660

       Attorneys for Plaintiffs



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION

 ASHLYN MEEKS, KENNETH MAHL,
 AND ANNE McLAUGHLIN and All Others
 Similarly Situated,                                          Case No. ________________

        Plaintiffs,
                                                        CLASS ACTION ALLEGATION
             vs.                                                      COMPLAINT
 TRANS UNION, LLC                                             (Fair Credit Reporting Act)
        Defendant.
                                                             JURY TRIAL REQUESTED




Page 1 – CLASS ACTION ALLEGATION COMPLAINT
               Case 3:20-cv-00914-IM       Document 1       Filed 06/05/20     Page 2 of 15




          Plaintiffs Ashlyn Meeks, Kenneth Mahl, Anne McLaughlin, and all others similarly

situated, file this Complaint asserting claims against Defendant, TransUnion, LLC (below “Trans

Union”) and show:

                                                PARTIES

          1.       Ashlyn Meeks is a natural person residing in this federal judicial district.

          2.       Kenneth Mahl is a natural person residing in the State of Texas.

          3.       Anne McLaughlin is a natural person residing in the State of Texas.

          4.       Defendant, TransUnion, LLC, is a limited liability company headquartered in

Chicago, Illinois, but which regularly does business in this judicial district.

                                    JURISDICTION AND VENUE

          5.       This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1331 because the rights and obligation of the parties in this action are defined by the Fair Credit

Reporting Act (“FCRA”) 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an action

to enforce any liability created under 15 U.S.C. § 1681 may be brought in any appropriate United

States district court, without regard to the amount in controversy.

          6.       This Court has jurisdiction over Trans Union because it purposefully and

continuously does business in this state and this judicial district.

          7.       Venue in this district is proper pursuant to 28 U.S.C. § 1391b because a

substantial part of the events and omissions giving rise to Plaintiffs’ claims occurred in this

district.

\\\ \\\ \\\

\\\ \\\ \\\

\\\ \\\ \\\



Page 2 – CLASS ACTION ALLEGATION COMPLAINT
               Case 3:20-cv-00914-IM      Document 1      Filed 06/05/20    Page 3 of 15




                                     CONTEXT OF THE CASE

A. The “Centralized Source” for Free Credit Reports — www.annualcreditreport.com.

          8.       Defendant Trans Union, LLC is a consumer reporting agency as defined by 15

U.C.C. 1681a (f) and a consumer reporting agency that complies and maintains files on

consumer on a nationwide basis, as defined by 15 U.S.C. 1681a (p).

          9.       Section 1681g of the FCRA provides that that every consumer reporting agency

“shall, upon request, …clearly and accurately disclose to the consumer all information in the

consumer’s credit file at the time of the requests...”1

          10.      Section 1681j(2) of the FCRA provides that all consumer reporting agencies

“shall make the disclosure required by § 1681g once during any 12-month period upon request of

the consumer and without charge to the consumer. This “free annual credit report” section

applies only if the request from the consumer is made using the “centralized source” established

in accordance with the Fair and Accurate Credit Transactions Act of 2003 (“FACTA”).

          11.      The “purpose of the centralized source is to enable consumers to make a single

request to obtain annual file disclosures2 from all nationwide consumer reporting agencies, as

required by § 1681j(a).” 12 C.F.R. § 1022.136(a). In more common language, these statutes and

regulations give consumers the right to see all information that the credit reporting agencies have


1
    Certain exceptions apply but are not relevant to this case.
2
  “Annual file disclosure” means a file disclosure that is provided to a consumer, upon the
consumer’s request and without charge, once in any twelve- month period. 12 C.F.R. § 1022.130
(a). A “file disclosure” means a disclosure by a consumer reporting agency pursuant to § 1681g.
with certain exception not relevant here. § 1681g requires that every consumer reporting agency
“shall, upon request…clearly and accurately disclose to the consumer all information in the
consumer’s file at the time of the request. 1681g(a)(1). The term “file” when used in connection
with information on any consumer, means all of the information on that consumer recorded and
retained by a consumer reporting agency regardless of how the information is stored.”
§1681a(g).


Page 3 – CLASS ACTION ALLEGATION COMPLAINT
           Case 3:20-cv-00914-IM         Document 1      Filed 06/05/20     Page 4 of 15




about them, for free, and without any other term or condition, if they make the request through

the “centralized source”.

         12.     The centralized source “shall enable consumers to request annual file disclosure

by any of the following request methods, at the consumers option:

                 (1)    a single, dedicated website,

                 (2)    a single dedicated toll-free number, and

                 (3)    mail directed to a single address.3

         13.     The single, dedicated website or centralized source established by the Big Three

credit reporting agencies4 is at www.annualcreditreport.com.

         14.     In the regulations applicable to the centralized source, a “request method” means

“the method by which a consumer chooses to communicate a request for an annual file

disclosure.” 12 C.F.R. § 1022.130(j) (emphasis added). In other words, it is the consumer who

gets to choose by which method he or she will obtain their annual credit report. If the consumer

chooses to obtain their credit report from the single, dedicated website

www.annualcreditreport.com he or she “shall” be able to do so, once every 12-month period, free

of charge or other condition. 12 C.F.R. § 1022.136(h)(3).

         15.     The free annual credit report regulations also provide that if any of the Big Three

can make a consumer’s credit file available to a third person, it “shall…provide an annual

disclosure to such consumer if he consumer makes a request through the centralized source.” 12

C.F.R. 1022.130(d).




3
    12 CFR 1022. 136 (b)(1) (emphasis added)
4
    The Big Three refers to credit reporting agencies TransUnion, LLC, Experian and Equifax.


Page 4 – CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00914-IM         Document 1       Filed 06/05/20     Page 5 of 15




        16.     Further, credit reporting agencies, including Trans Union are prohibited from

asking or requiring consumers to agree to terms or conditions in connection with obtaining their

free annual credit reports. 12 C.F.R. 1022. § 136(h)(3).

B. The Credit Report Dispute Process

        17.     To better understand this case, it is helpful to have a general understanding of the

credit report error and dispute process under the FCRA. If, after reviewing their credit report, a

consumer discovers an error on his or her credit report, the consumer can then initiate with a

credit reporting agency, online or otherwise, a dispute concerning the alleged error. The credit

reporting agency is then supposed to conduct a “reinvestigation” of the alleged error to determine

the accuracy of the disputed item. If, after reinvestigation, the credit reporting agency determines

that the disputed item is reported correctly, it advises the consumer of such and no change is

made to the consumers file. If the consumer disagrees with the results of the reinvestigation, the

consumer can then sue the credit reporting agency and attempt to correct the disputed

information in their file.

        18.     If the consumer sues credit reporting agency Trans Union, Trans Union retaliates.

Even if the consumer turns out to be correct about the disputed information in their file, Trans

Union, for up to three years, denies the consumer access to his or her credit report on

www.annualcreditreport.com. This happens even if Trans Union was incorrect and then corrects

the error(s) contained in the consumer’s file.

        19.     One of Trans Union’s lawyers described this refusal of the consumer’s right of

access to www.annuancreditreport.com as a “long-standing policy” and describes the access

rejection as lasting “at least three years.” Stated differently, Trans Union conditions access to

www.annualcreditreport.com; the condition is that the consumer has not sued Trans Union in the



Page 5 – CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00914-IM          Document 1      Filed 06/05/20      Page 6 of 15




past. This obstruction of access not only violates the consumers’ FCRA’s right to access their file

online, but it also inhibits the accuracy verification process, the dispute process, and the ability of

the consumer to detect identity theft.

                             FACTS CONCERNING PLAINTIFFS

       20.     Plaintiff Ashlyn Meeks sued Trans Union and settled with Trans Union. On or

about November 20, 2019, Ms. Meeks attempted to access her credit file disclosure through the

www.annualcreditreport.com website. The website did not return a credit file disclosure, but

rather the following message: “Unfortunately, your request cannot be fulfilled online at this time,

based upon the data provided.”

       21.     Plaintiff Anne McLaughlin sued Trans Union and settled her case. Several months

after the settlement, she attempted to go to the centralized source www.annualcreditreport.com to

ensure that Trans Union has corrected her credit report as agreed. Ms. McLaughlin could not

access her credit report online. Ms. McLaughlin’s attorney assumed that Trans Union had placed

a “litigation hold” on the credit file due to the lawsuit, so he contacted Trans Union’s lawyer to

request that the litigation hold be removed. That’s when, over a series of emails, it was revealed

that Trans Union has a “long-standing policy” of blocking access to

www.annualcreditreport.com for those who have previously sued Trans Union. It was revealed

that if a consumer had sued Trans Union, Trans Union would block the consumer from accessing

his or her online access to www.annualcreditreport.com for up to three years. The blocking

policy was described in emails as being applied “uniformly,” with “no realistic way to avoid it.”

The policy has been “this way for many, many years.” The Trans Union lawyer described the

statutorily mandated centralized source/single dedicated website as “nothing more than a

convenience to the consumer,” as opposed to a federal right created by Congress.



Page 6 – CLASS ACTION ALLEGATION COMPLAINT
            Case 3:20-cv-00914-IM        Document 1       Filed 06/05/20      Page 7 of 15




        22.     Plaintiff Kenneth Mahl had a similar experience. Mr. Mahl sued Trans Union,

settled his case, and now can’t access his credit file at www.annualcreditreport.com. Trans

Union’s attorney has confirmed in an email that “when a consumer files a lawsuit against Trans

Union, the file is locked for a period of generally about 3 years to prevent mishandling and to

ensure only Trans Union operators can provide the report. Until that period is up, Mr. Mahl will

not be able to use sites like the one below to view his report.” The reference to “sites like the one

below” refers to www.annualcreditreport.com.

                                    PLAINTIFFS’ STANDING

        23.     To establish Article III standing, a “plaintiff must have (1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision.” Kaiser v Cascade Capital, LLC, No. 3:16-cv-

00744 AC, 2018 U.S. Dist LEXIS 51845 at *5 (D. Ore. 2018) (internal citations and quotations

omitted).

        24.     An “injury in fact” is one that is (a) concrete and particularized and (b) actual or

imminent. Id. a “concrete” injury must be de facto; it must actually exist. However, “concrete is

not synonymous with “tangible” Id. In determining whether an intangible harm constitutes injury

in fact, both history and the judgment of Congress play important roles. Article III standing

requires a concrete injury even in the context of a statutory violation, and a “bare procedural

violation” does not meet Article III standing requirements. However, a sufficiently strong risk of

harm can satisfy the requirement of concreteness. Id. That is, some statutory violations do

establish concrete harm. Id. (citing Robins v. Spokeo, Inc, 867 F. 3d 1108, 1113 (9th Cir. 2017).

An alleged violation of a statute can by itself manifest concrete injury where Congress conferred

the procedural right to protect a plaintiff’s concrete interest and where the procedural violation



Page 7 – CLASS ACTION ALLEGATION COMPLAINT
           Case 3:20-cv-00914-IM         Document 1       Filed 06/05/20    Page 8 of 15




presents a risk of real harm to that concrete interest. Id.

        25.     When the FCRA was enacted, Congress made these findings and this statement of

purpose:

        §1681. Congressional findings of statement and purpose.

        (a) Accuracy and fairness of credit reporting

        The Congress makes the following findings:

        (1) The banking system is dependent upon fair and accurate credit reporting. Inaccurate
        credit reports directly impair the efficiency of the banking system, and unfair credit
        reporting methods undermine the public confidence which is essential to the continued
        functioning of the banking system.

        (2) An elaborate mechanism has been developed for investigating and evaluating the
        credit worthiness, credit standing, credit capacity, character, and general reputation of
        consumers.

        (3) Consumer reporting agencies have assumed a vital role in assembling and evaluating
        consumer credit and other information on consumers.

        (4) There is a need to insure that consumer reporting agencies exercise their grave
        responsibilities with fairness, impartiality, and a respect for the consumer’s right to
        privacy.

        (b) Reasonable Procedures

        It is the purpose of this subchapter to require that consumer reporting agencies adopt
        reasonable procedures for meeting the needs of commerce for consumer credit,
        personnel, insurance, and other information in a manner which is fair and equitable to the
        consumer, with regard to the confidentiality, accuracy, relevancy, and proper utilization
        of such information in accordance with the requirements of this subchapter.

        26.     Congress was clearly concerned about the accuracy of credit reports. The

reasonable procedures to help effectuate the purpose of accuracy include the provisions that

allow consumers to access, for free and without any conditions, their credit file once a year.

After all, who would know better about the accuracy of a consumer’s credit report than the

consumer about whom the report is made? Integral to the accuracy of consumer credit reports is



Page 8 – CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00914-IM         Document 1       Filed 06/05/20     Page 9 of 15




the process whereby consumers can review their credit reports for accuracy and dispute items

that they feel are inaccurate. Blocking access to www.annualcreditreport.com in retaliation for

consumers exercising their FCRA dispute rights, as has happened to Plaintiffs and the putative

class, undermines the very purpose of the FCRA as express by Congress. How can accuracy be

maintained if consumers are denied access to review their consumer files online? Plaintiff have

actually suffered credit file blocking by Trans Union; they have tried to access their credit files

online at the one centralized source, www.annualcreditreport.com, and been denied access in

abrogation of the rights the FCRA grants them. The injuries, as alleged herein are concrete and

particularized and actual or imminent, not conjectural or hypothetical. See, Robins v. Spokeo,

Inc., 867 F.3d 1108, 1112- 1118 (9th Cir. 2017) (discussing standing in FCRA case).

       27.      In affirming the standing of plaintiffs in a recent FCRA case, the Ninth Circuit

recognized that FCRA provisions work to protect consumers' interests in having access to the

information in their credit reports upon request and understanding how to correct inaccurate

information in their credit reports upon receipt. Ramirez v. TransUnion LLC, 951 F.3d 1008,

1029 (9th Cir. 2020). The Ninth Circuit affirmed that consumers’ right of access to their credit

reports goes “to the core of Congress's purpose in enacting the FCRA: "to protect consumers

from the transmission of inaccurate information about them[.]" and that the primary purpose of

the statutory scheme provided by the disclosure in § 1681g(a)(1) is to allow consumers to

identify inaccurate information in their credit files and correct this information via the grievance

procedure established under [the FCRA]. (internal citations and quotation omitted.) Id.

       28.     The Ninth Circuit went further to declare:

               “These are not mere procedural or technical requirements. They protect

               consumers' concrete interest in accessing important information about themselves



Page 9 – CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00914-IM        Document 1       Filed 06/05/20     Page 10 of 15




               and understanding how to dispute inaccurate information before it reaches

               potential creditors. Cf. Syed v. M-I, LLC, 853 F.3d 492, 499-500 (9th Cir. 2017)

               (holding that the FCRA provision requiring prospective employers to obtain a

               consumer's consent before obtaining a credit report in a standalone document

               protected a concrete informational and privacy interest); Nayab v. Capital One

               Bank (USA), N.A., 942 F.3d 480, 490-93 (9th Cir. 2019) (holding that every

               violation of the FCRA provision that prohibits obtaining a credit report for an

               unauthorized purpose violates the consumer's substantive privacy interest, and the

               consumer has standing "regardless whether the credit report is published or

               otherwise used by [a] third-party" and "need not allege any further harm" (quoting

               Eichenberger v. ESPN, Inc., 876 F.3d 979, 983-84 (9th Cir. 2017)). And although

               the FCRA's disclosure requirements may seem "procedural" in nature, Congress

               enacted them because they are the only practical way to protect consumers'

               interests in fair and accurate credit reporting. See Spokeo III, 867 F.3d at 1113.”

        29.    Each Plaintiff has actually suffered credit file blocking by Trans Union; they have

tried to access their credit files online at www.annualcreditreport.com and been denied access in

abrogation of the rights granted to them by the FCRA. Their injuries, as alleged herein are

concrete and particularized and actual or imminent, and not conjectural nor hypothetical. See,

Ramirez v. TransUnion LLC, 951 F.3d at 1029-30; Robins v. Spokeo, Inc., 867 F.3d at 1112-

1118.

        30.    Plaintiffs’ injuries are “fairly traceable” to Trans Union’s conduct if the claimed

injury flows from Trans Union’s conduct or has a causal connection to Trans Union’s conduct.

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560; 112 S. Ct. 2130, 1236 (1992). In this case, Trans



Page 10 – CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00914-IM         Document 1        Filed 06/05/20     Page 11 of 15




Union has unilaterally, purposefully, and willfully terminated the statutory right of Plaintiffs to

access online their Trans Union credit files. To obtain the online credit file that they are entitled

to obtain instantaneously for free Trans Union retaliates by making those who have sued Trans

Union either make a written request to Trans Union, and wait weeks for a response, or pay their

lawyer to contact Trans Union’s lawyer to request the credit reports, which may also take weeks

or longer, Thus, correction of errors on credit reports go uncorrected for much longer than if

online access were permitted by Tran Union, as required by law. If the credit report has errors,

consumers are effectively deterred from applying for credit pending resolution of the errors;

denial of online access protracts this situation. Any delay in accessing their credit reports

exposes Plaintiffs to a real risk of harm in terms of protecting the accuracy of their credit

reporting and identifying any indications of identity theft or identifying other items that affect

their credit rating.

        31.     Here, Plaintiffs have alleged a concrete and particularized violation of a statutory

right. Those injuries are fairly traceable to the conduct of Trans Union. Thus, Plaintiffs have

standing to bring the claims made herein.

                  CIVIL LIABILITY FOR WILLFUL NON-COMPLIANCE

        32.     Plaintiffs reallege all the allegations in the preceding paragraphs and allege that

Trans Union has violated 15 U.S.C. § 1681g and 15 U.S.C. § 1681j by blocking access to

www.annualcreditreport.com to those who have sued Trans Union.

        33.     There can be no doubt that Trans Union’s retaliatory blocking actions are willful

and done with reckless disregard to its obligation under the FCRA and of the rights of Plaintiffs

and the class. Trans Union has chosen to not to comply with 15 U.S.C. § 1681g and 15 U.S.C. §

1681j, and thus is liable to Plaintiffs and the class for statutory damages of no less than $100 and



Page 11 – CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00914-IM          Document 1       Filed 06/05/20      Page 12 of 15




not more than $1,000 per violation and such amount of punitive damages as the Court may

allow, together with costs and reasonable attorney fees as determined by the Court. 15 U.S.C. §

1681n (a)(1)-(3).

                                      CLASS ALLEGATIONS

        34.      Plaintiffs seek to certify a class of those natural persons, who, in the last 5 years

has had their access to their credit file disclosure via www.annualcreditreport.com blocked by

Trans Union after the person sued Trans Union.

        35.      The identities of all class members are readily ascertainable from the records of

Trans Union.

        36.      This action has been brought and may be properly maintained, as a class action

pursuant to the provisions of Fed. R. Civ. P. 23 because there is a well-defined community of

interest in the litigation in that:

              a. Numerosity. The Plaintiffs are informed and believe, and on that basis

                 allege, that the Class defined above are so numerous that joinder of all

                 members would be impractical. There are sufficient numbers of

                 putative class members such that Trans Union has created its own

                 policies to deal with them.

              b. Commonality. Common questions of law and fact exist as to all

                 members of the Class;

              c. Typicality. The Plaintiffs’ claims are typical of the claims of the class

                 members. Plaintiffs and all members of the Class have claims arising

                 out of the Trans Union’s common uniform course of conduct as

                 alleged in this Complaint.



Page 12 – CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00914-IM           Document 1       Filed 06/05/20      Page 13 of 15




             d. Adequacy. The Plaintiffs will fairly and adequately protect the

                interests of the class members insofar as Plaintiffs have no interests

                that are averse to the absent class members. The Plaintiffs are

                committed to vigorously litigating this matter. Plaintiffs have also

                retained counsel experienced in handling consumer lawsuits, complex

                legal issues, and class actions. Neither the Plaintiffs nor their counsel

                have any interests which might cause them not to vigorously pursue

                the instant class action lawsuit.

       37.      Plaintiffs expect to seek certification of the Class under Fed. R. Civ. P.

23(b)(1)(3) because:

             a. The questions of law and fact common to members of the Class appear

                to predominate over any questions affecting an individual member,

                and

             b. A class action would be superior to other available methods for the fair

                and efficient adjudication of the controversy because individual

                joinder of all members would be impracticable, class action treatment

                will permit a large number of similarly situated persons to prosecute

                their common claims in a single forum efficiently and without

                unnecessary duplication of effort and expense that individual actions

                would engender, and important public interest will be served by

                addressing the matter as a class action, substantial expenses to the

                litigants and to the judicial system will be realized, and difficulties are

                unlikely in the management of a class action.



Page 13 – CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00914-IM         Document 1       Filed 06/05/20     Page 14 of 15




         38.   Based on discovery and further investigation Plaintiffs may, in addition to moving

for class certification using modified definitions of the class, class claims, and the class period,

and/or seek class certification only as to issues as permitted under Fed. R. Civ. P. 23(c)(4). Such

modified definitions may be more expansive to include consumers excluded from the foregoing

definitions.

                                       JURY DEMAND

         39.   Plaintiffs request a trial by jury.

                                     PRAYER FOR RELIEF

         40.   WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon trial Trans

Union be found liable for willful violation of the FCRA, and that Plaintiff and the class be

awarded statutory damages of not less than $100 and not more than $1,000.00 for each violation

of the FCRA as alleged herein, together with such amount of punitive damages as the Court may

allow, and costs of the action together with reasonable attorneys’ fees as determined by the

Court.

DATED this 5th day of June 2020.

                               Respectfully submitted,

                               s/ Justin M. Baxter
                               Justin M. Baxter, Oregon State Bar ID Number 992178
                               Email: justin@baxterlaw.com
                               BAXTER & BAXTER, LLP
                               8835 S.W. Canyon Lane, Suite 130
                               Portland, Oregon 97225
                               Telephone (503) 297-9031
                               Facsimile (503) 291-9172

                               Ben Bingham, subject to admission pro hac vice
                               State Bar of Texas #02322350
                               Email: ben@binghamandlea.com
                               Bingham & Lea, P.C.
                               319 Maverick Street


Page 14 – CLASS ACTION ALLEGATION COMPLAINT
      Case 3:20-cv-00914-IM   Document 1       Filed 06/05/20   Page 15 of 15




                      San Antonio, Texas 78212
                      Telephone 210-224-2885
                      Facsimile 210-224-0141

                      William M. Clanton, subject to admission pro hac vice
                      State Bar of Texas #24049436
                      Email: bill@clantonlawoffice.com
                      Law Office of Bill Clanton, P.C.
                      926 Chulie Dr.
                      San Antonio, Texas 78216
                      Telephone 210-226-0800
                      Facsimile 210-338-8660

                              Attorneys for Plaintiffs




Page 15 – CLASS ACTION ALLEGATION COMPLAINT
